Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
Applicant’s election without traverse of claims 1-18 in the reply filed on 12/22/2021 is acknowledged.
Claim Objections
Claim 10 is objected to because of the following informalities: “Claim” is misspelled as “clam”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-13 and 16-18 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nystrom (US20170334137).
As for Claim 1, Nystrom teaches:
An additive manufacturing system comprising: a dispensing nozzle ([0026] nozzle 132) configured to dispense material to be used to manufacture a component; a barrel (Fig. 1A tube which 130 and 116 passes through) to which the nozzle is mounted, the barrel being configured to deliver the material to the dispensing nozzle (Fig. 1A); a barrel heater (128) that surrounds the barrel, the barrel heater including a heating element configured to heat the barrel heater, the nozzle, and the material contained within the nozzle before it is dispensed from the nozzle; and a supplemental heater (120) configured to heat previously deposited material so as to increase bonding and merging of the material that is being dispensed with the previously deposited material.
As for Claim 2, Nystrom teaches:
The system of claim 1, wherein the barrel heater comprises a block of thermally conductive material (152).
As for Claim 3, Nystrom teaches:
The system of claim 2, wherein the supplemental heater also comprises a block of thermally conductive material that is in direct physical contact with the barrel heater block such that heat within the barrel heater block is transferred to the supplemental heater block (see Fig. 1A, 128, 152).
As for Claim 4, Nystrom teaches:
The system of claim 3, wherein a bottom surface of the supplemental heater block is located at a vertical position that is nearly even with a distal tip of the nozzle so as to positioned close to a top surface of the previously deposited material (Fig. 1A).
As for Claim 7, Nystrom teaches:
The system of claim 1, wherein the supplemental heater is a pre-heater that is positioned in front of the dispensing nozzle in terms of the nozzle direction of travel ([0037] 150).
As for Claim 9, Nystrom teaches:
The system of claim 2, wherein the supplemental heater also comprises a block of thermally conductive material and a plate that extends horizontally from a bottom of the block ([0025] 108).
As for Claim 10, Nystrom teaches:
The system of clam 9, wherein the plate has an opening through which the dispensing nozzle extends without contacting the plate such that the plate surrounds the nozzle (Fig. 1a, 1b)
As for Claim 11, Nystrom teaches:
The system of claim 10, further comprising a supplemental heating element provided within the supplemental heater block ([0048]).
As for Claim 12, Nystrom teaches:
The system of claim 11, wherein the supplemental heater block is not in physical contact with the barrel, barrel heater block, or nozzle so that the supplemental heater block can be heated by the supplemental heating element to a temperature that is different from the temperature of the dispensing nozzle ([0048]).
As for Claim 13, Nystrom teaches:
The system of claim 12, wherein bottom surfaces of the supplemental heater block and plate are located at a vertical position that is nearly even with a distal tip of the nozzle so as to positioned close to a top surface of the previously deposited layer (Fig. 1a).
As for Claim 16, Nystrom teaches:
The system of claim 2, wherein the supplemental heater comprises a block of thermally conductive material and one or more air nozzles that extend downward from the supplemental heater block toward the previously deposited material (see Fig. 1A, 128, 152).
As for Claim 17, Nystrom teaches:
The system of claim 16, wherein the supplemental heater block is in direct physical contact with the barrel heater block such that heat within the barrel heater block is transferred to the supplemental heater block (see Fig. 1A, 128, 152).
As for Claim 18, Nystrom teaches:
The system of claim 17, wherein the supplemental heater block includes one or more internal passages that deliver heated air to the one or more air nozzles ([0047-0048] air source)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom (20170334137).
As for Claim 5, Nystrom teaches:
The system of claim 4, but is silent to wherein the bottom surface of the supplemental heater block is positioned approximately 0.5 to 3 mm higher than the distal tip of the nozzle. One of ordinary skill in the art would have found it obvious to position the block 0.5 to 3 mm before the invention was effectively filed. One would have been motivated as a simple design choice.
As for Claim 6, Nystrom teaches:
The system of claim 4, but is silent to wherein the bottom surface of the supplemental heater block is spaced from the top surface of the previously deposited material by approximately 0.5 to 4 mm. One of ordinary skill in the art would have found it obvious to position the block 0.5 to 4 mm before the invention was effectively filed. One would have been motivated as a simple design choice.
As for Claim 8 Nystrom teaches:
The system of claim 1, but is silent to wherein the supplemental heater is a post-heater that is positioned behind the dispensing nozzle in terms of the nozzle direction of travel. Since Nystrom teaches pre-heater one of ordinary skill would have found it obvious to position the heater in a different location before the invention was effectively filed. One would have been motivated as it is within ordinary skill to relocate parts.
As for Claim 14, Nystrom teaches:
The system of claim 13, wherein bottom surfaces of the supplemental heater block and plate are positioned approximately 0.5 to 3 mm higher than the distal tip of the nozzle. One of ordinary skill in the art would have found it obvious to position the block 0.5 to 3 mm before the invention was effectively filed. One would have been motivated as a simple design choice.
As for Claim 15, Nystrom teaches:
The system of claim 13, wherein bottom surfaces of the supplemental heater block and plate are spaced from the top surface of the previously deposited layer by approximately 0.5 to 4 mm. One of ordinary skill in the art would have found it obvious to position the block 0.5 to 4 mm before the invention was effectively filed. One would have been motivated as a simple design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741